Exhibit 10.4

STOCK OPTION AMENDMENT AGREEMENT

THIS STOCK OPTION AMENDMENT AGREEMENT (“Agreement”) is made by and between
Novell, Inc. (the “Company”) and Susan Heystee (the “Employee”) on this 10th day
of January, 2008 (the “Effective Date”).

WHEREAS, the Company previously granted the Employee the options identified on
Schedule I (the “Options”) to purchase shares of the Company’s common stock
(“Company Stock”) under one or more of the Company’s employee stock incentive
plans (individually, a “Plan”).

WHEREAS, the Company and Employee entered into a formal Stock Option Agreement
(the “Option Agreement”) evidencing such Options.

WHEREAS, the Company has determined, on the basis of the findings of the Audit
Committee of the Board of Directors in connection with its investigation into
the Company’s historical option grant practices, that the Options were
incorrectly priced in that the exercise price of each such Option is based on
the fair market value of the Company’s common stock on a date earlier than the
date that has now been determined to be the actual grant date of that Option for
financial accounting purposes.

WHEREAS, the Employee will be subject to tax disadvantages under Section 409A of
the Internal Revenue Code, as amended (the “Code”), state tax law, and Canadian
tax law with respect to the Options , unless certain remedial actions under
Section 409A are taken within the relief period provided under the regulations
issued by the Internal Revenue Service.

WHEREAS, because, as of the Effective Date, the exercise price of the Options is
greater than the fair market value of the underlying Company Stock, the parties
desire to cancel the Options (the “Cancelled Options”) and issue new options
(the “New Options”) to replace such Cancelled Options on substantially identical
terms and conditions as the Cancelled Options to avoid any potentially adverse
tax consequences under Section 409A of the Code, and any comparable provisions
of applicable state and Canadian tax law.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, Employee and the
Company agree as follows:

 

  1. Cancellation and Regrant of Options.

(a) The Cancelled Options shall be deemed rescinded, cancelled and disposed of
to the Company as of the Effective Date. Employee hereby agrees that she has no
further right, title or interest in or to the Cancelled Options and that she no
longer has any right or entitlement to purchase any shares of Company Stock or
other capital stock of the Company under the Cancelled Options. Employee
releases the Company, its officers and directors of all liability in connection
with such Cancelled Options.

(b) As of the Effective Date, Employee shall receive New Options in cancellation
and replacement of the Cancelled Options. It is the intent of the parties that,
with the exception of the grant date, the New Options shall have exactly the
same terms and conditions as the Cancelled Options, including, without
limitation, the exercise price payable per share of Company Stock, the number of
underlying shares of Company Stock, the vesting provisions, and the expiration
date. The New Options shall be granted under the same Plan under which the
Cancelled Options were granted and shall be subject to terms set forth in the
Option Agreement



--------------------------------------------------------------------------------

for the New Options. The cancellation and regrant is effected solely to evidence
the cancellation and regrant procedure required under Section 409A of the Code
for any option (or portion thereof) which was not vested as of December 31, 2004
and which may be deemed to have been granted with an exercise price below the
fair market value of the option shares on the grant date.

2.         Indemnity. In the event that the Options are deemed to constitute a
deferred compensation arrangement subject to Section 409A of the Code, the
Company agrees that it will defend Employee and, upon final adjudication and
assessment of any income taxes imposed on Employee by virtue of Section 409A and
subject to the terms of this Agreement, indemnify and hold Employee harmless
from and against any portion of such taxes which arise and are imposed pursuant
to Section 409A(a)(1)(B) and any penalties and/or interest assessed against
Employee based on the failure to pay and discharge any such taxes (whether
assessed under Section 409A(a)(1)(B) or otherwise) in a timely manner. In
addition, to the extent that such indemnification gives rise to taxable income
to the Employee, the Company shall provide a “gross-up” of the reimbursement
payment made sufficient to offset Employee’s federal income tax liability in
respect of the reimbursement and the gross-up payment. The obligation of the
Company to defend and indemnify in accordance with the foregoing is conditioned
upon (i) Employee giving prompt written notice to the Company of any audit,
notice or examination of Employee’s federal tax returns raising the application
of Section 409A to the Options and (ii) Employee permitting the Company, at the
Company’s expense, to engage counsel to contest the application of Section 409A
and control that aspect of any resulting audit or proceedings to resolve the
issue. In accepting the indemnification provided hereby, Employee understands
and agrees that the Company is not agreeing to or obligated to provide
indemnification in respect of income or withholding taxes arising from the
actual exercise or any imputed exercise of the Options themselves (including,
without limitation, any federal income tax arising under Section 409A(a)(1)(A)).

3.         Entire Agreement. This Agreement, together with the Option Agreements
(to the extent not expressly amended hereby) and the applicable Plans,
represents the entire agreement of the parties with respect to the matters
addressed herein and supersedes any and all previous contracts, arrangements or
understandings, whether oral or in writing, between the parties with respect to
the matters addressed herein. This Agreement may be amended at any time only by
means of a writing signed by Employee and an authorized officer of the Company.

4.         Governing Law. This Agreement shall be governed by the laws of The
Commonwealth of Massachusetts without reference to its conflicts of law
principles.

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company by
a duly-authorized officer and Employee has hereunto set his or her hand as of
the date first written above.

 

NOVELL, INC.       EMPLOYEE  

/s/ Alan J. Friedman

     

/s/ Susan Heystee

  By:   Alan J. Friedman       Susan Heystee   Title:   Senior Vice President  
     



--------------------------------------------------------------------------------

SCHEDULE I

Cancelled Option/New Grants

 

Prior Option

 

   Original
Grant Date

 

   Revised
Grant Date

 

   Current
Exercise Price

 

   Total Number of
Option Shares to
be Canceled and
Regranted

 

   New Exercise
Price

 

100,000

   9/06/2005    1/10/2008    $6.80    100,000    $6.80

50,000

   9/06/2005    1/10/2008    $6.80    50,000    $6.80

50,000

   9/06/2005    1/10/2008    $6.80    50,000    $6.80